 In the Matter of PHELPS_DODGE_COPPER PRODUCTS CORPORATION,HABIR-SHAW CABLE ANDWIREDIVISIONandUNITED ELECTRICAL,RADIO &MACHINE WORKERS OF AMERICA, C. I. O.Case No. 2-R-469'1.=Decided May 18,1944andChas. F. Failey,of New York City, forthe Company.Mr. Morton Stavis,of New York City, for the C. I. O.Mr. Harold Stern,of New York City, for the A. F: of" L.Mr. William Whitsett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition,duly filed byUnitedElectrical,Radio & MachineWorkers of,America, C. I. 0., herein called the C. I. 0., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of PhelpsDodgeCopper Products Corporation,Habirshaw Cable and Wire Division,herein called the Company, theNationalLabor,Relations Board provided for an appropriate hear-ing upon due notice before Martin I. Rose, Trial Examiner. 'At thecommencement of the hearing the Trial Examiner granted the motionof Local No.3 of the International Brotherhood of Electrical Workers,A. F. ofL., herein called the A. F. of L., to intervene. Said hearingwas held atNew York City'on April 14,1944.The Company, theC. I. O., and the A. F. of L. appeared and participated.All partieswere afforded full opportunity to be heard,to examine and, cross-examine witnesses,and to introduce evidence bearing on'the issues.During the course of the hearing the Trial Examiner reserved rulingon motions of the Company and the A. F. of L. to dismiss the petitionfor want of a proper showing of a substantial interest on the part ofthe C. I. O. For-reasons appearing in Section III, below, the motionsare denied.The TrialExaminer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. , All parties wereafforded an opportunity to file briefs with the Board.The requestsof the Company and the A. F. of L.for oral argument are denied.56 N. L.R. B., No. 125.649'I 650DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record ih the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation, is engaged in the manu-facture and sale of copper and brass wire, cables,' cords, and alliedproducts.This proceeding'concerns the Company's plants at Yonkersand Nepperham, New York. During 1943 the raw materials pur-.chased by the Company for use at these plants were valued in excessof $500,000; of this amount more than 80 percent was,shipped fromsources outside the State of New York.During the same period, theCompany sold, and shipped more than 75 percent of its finished prod-ucts, valued in excess of $506.000; to points outside,the State.The Company admits that it is engaged in commerce within- themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical; Radio A Machine Workers of America,' affiliatedwith the Congress.of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Local No. 3 of the International Brotherhood of Electrical Workers,affiliated with the American, Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTIONCONCERNING REPRESENTATION'On February 9, 1944, the C. I. O. wrote the Company that it repre-sented a-majority of the employees at its Habirshaw Cable and WireDivision and requested a meeting to discuss a contract.The Com-pany replied'that the- A. F. of L. had been certified by the Board onFebruary 4, 1941, and that it had entered into ' a contract with theA. F. of L. on May 31, 1943. ,The record shows that this contract w9-signed on May 31, 1943; that it provides for maintenance of member-ship and is to remain in effect, until May 31, 1944, and from year toyear thereafter, provided that either party may terminate the contractafter the end of the first year by giving at least 60 days' notice- of suchtermination; that the A. F. of L. gave the Company 60 days' noticeof its intention to terminate the contract and commenced negotiationsfor a new contract'in March 1944; 'and 'that such negotiations werepending at'the time of the hearing.. ,,The A. F. of L. contends that its contract is a bar to this proceeding.In view of the fact, that- the contract has been in effect for almostits allotted term; that the contract will terminate on. May 31, 1944; PHELPS DODGE COPPERPRODUCTS CORPORATION651and that negotiations for a new contract' are now being conducted,the existing contract is no,bar to this proceeding.A statement of a -Board agent, introduced into evidence at thehearing, indicates that the C. I. 0. represents a substantial numberof employees in the unit hereinafter found appropriate.'The A. F.of L. has aninterestin this proceeding growing out of its contract.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT,We find, in accord with a stipulation of all the parties, that allhourly rated maintenance and production employees employed at theCompany's Habirshaw Cable and Wire Division at Yonkers andNepperham, New York, including mill or production clerks and in-spectors,but excluding foremen, assistant foremen, technical and en-gineering employees, timekeepers, watchmen, guards, office and clericalemployees other than' mill or production clerks, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes, of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas' arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations, and additions set forth in theDirection.'The Field Examiner reported that the C I 0 submitted 1,456 application cards, ofwhich 68 percent was dated since January, 1, 1944; 12 percent, between July 1 and December31, 1943 ; 8 percent, between. January 1 and June 30, 1943 ; 1 percent, duimg other periodsin 1943; and 11 percent, undated.The report also states that there are approximately3,900 employees in the appropriate unit.The Company and the A F. of L contend that thereisnoshowing that the C. I O.has a sufficient interest in the proceeding because it does not appear that the FieldExaminer checked the application cards against the Company's pay roll to ascertain thatthe applicants were employed by the Company or to determine the authenticity of thesignatures appearing on the cardsThere is no merit in this contention. It appears fromthe record thata prima factoshowing.of substantial representation was made by theC I O. The only purpose of such cards is to prevent organizations having little or nochance of being designated as bargaining agent Limo dissipating and wasting the Board'sprocesses-and the time and, efforts of employees and employers.After the Board's agent,working under the supervision of the Regional Director, has satisfied himself by themost piactical means Mailable in the circumstances of a particular case, that the evidencequbmitted and reported appeals valid and genuine, we do not permit examination into thevalidity of the evidence submitted to him or into his report.,' The Company and theA. F. of L. in effect seek to prescribe the degree of proof that the Board may require ofthose seeking to evoke its processes.This is an administrative function wholly withinthe provinces of the Board.See Eighth Annual Report, pp. 43-44. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of,and pursuant to the power'vested in the National Labor.Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phelps DodgeCopper Products Corporation, Habirshaw Cable and Wire Division,at Yonkers and Nepperham, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle .III, Sections 10-and 11, of said Rules and Regulations,among the employee's in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period' because they were ill or on vaca-tion or temporarily laid o'ff,'and including employees in the armed,forces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause,and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Electrical, Radio &, Machine Workers of America, C. I. 0.,or by Local No. 3 of the International Brotherhood of Electrical Work-ers,neither.'